Citation Nr: 0604365	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-11 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is the surviving dependent parent of the 
veteran who had active service from February 1971 to March 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  This case was 
before the Board in November 2003 when it was remanded for 
additional development.  In August 2005, the Board referred 
the case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.


FINDINGS OF FACT

1.  The veteran died in August 1998.

2.  At the time of the veteran's death, his service connected 
disabilities were: a left below the knee amputation, 
incomplete paralysis of the left ulnar nerve with atrophy of 
the hypothenar muscles, anxiety reaction, ankylosis of the 
left 4th finger, incomplete flexion of the left 5th finger, 
and multiple scars.  A total disability rating based on 
individual unemployability was effective from July 1, 1974.

3.  The veteran's death was due to left ventricular cardiac 
insufficiency and myocardial infarction.

4.  Ventricular cardiac insufficiency and myocardial 
infarction were not manifested in service or within one year 
after the veteran's discharge from service; and no disease 
that caused or contributed to cause the veteran's death is 
shown to have been related to his service.

5.  A service-connected disability did not cause or 
contribute to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to the claim decided 
herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
of Appeals for Veterans Claims (Court) held that where notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing the notice prior to the 
initial AOJ adjudication; instead, the claimant has the right 
to timely content-complying notice and proper subsequent VA 
process.  Here, the initial adjudication preceded enactment 
of the VCAA.  The appellant was provided content-complying 
notice by letters in April 2002, May 2004 and December 2004 
and Supplemental Statement of the Case (SSOC) issued in 
October 2002 (including, at p. 5 of the SSOC and at p. 1 of 
the December 2004 letter, to submit any evidence in her 
possession pertaining to the claim).  She was given ample 
time to respond.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the appellant has been obtained.  (The Board notes that 
the appellant has indicated that the veteran received some 
treatment from a private cardiologist prior to his death.  
Although records of such treatment have not been obtained, by 
letter dated in May 2004, the RO requested that the appellant 
submit an "Authorization for Release of Information" for any 
private records that she wished VA to obtain for her; the 
appellant failed to respond to this request.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  
Furthermore, in August 2005 the Board sought a VHA medical 
advisory opinion from an expert in the field of cardiology.  
In a November 2005 letter, the Board notified the appellant 
of the opinion and provided her with a copy.  She was 
notified that she had 60 days to submit any additional 
evidence or argument in support of her claim; however, she 
did not respond to this letter.  The Board is satisfied that 
the RO has complied with VA's duty to assist the appellant in 
the development of the facts pertinent to her claim.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claim at this time.  
Mayfield, supra.

Factual Background

The veteran's active duty from February 1971 to March 1972 
included service in Vietnam.  Service medical records note no 
complaints or findings related to cardiovascular disease.

VA records show that, during the veteran's lifetime, service 
connection had been established for a left below the knee 
amputation, incomplete paralysis of the left ulnar nerve with 
atrophy of the hypothenar muscles, anxiety reaction, 
ankylosis of the left 4th finger, incomplete flexion of the 
left 5th finger, and multiple scars.  A total disability 
rating based on individual unemployability was effective from 
July 1, 1974.

VA treatment records indicate that the veteran had Type 2 
diabetes mellitus which was first diagnosed in April 1998.  
April to June 1998 treatment records from San Juan VA Medical 
Center (VAMC) show that the veteran was hospitalized for 
severe hypertension, pneumonia and congestive heart failure.  
Chest X-rays in May 1998 revealed interstitial pulmonary 
edema, moderate cardiomegaly, and multiple bullet fragments 
over the left hemithorax.  Chest X-rays in June 1998 revealed 
moderate cardiomegaly associated with pulmonary vasculature 
re-distribution as seen in pulmonary vascular congestion and 
scattered dense small foreign bodies overlying the left 
hemithorax and left axillary region.  The diagnoses included 
dilated cardiomyopathy, severe hypertension, decompensated 
congestive heart failure, and angina pectoris.  

The veteran died in August 1998.  The immediate cause of 
death listed on his death certificate is left ventricular 
cardiac insufficiency and myocardial infarction. 
In a statement received by the RO in September 1998, the 
appellant maintained that the veteran's service-connected 
below the knee amputation caused his heart problems.  

In January 2005, a VA physician reviewed the veteran's claims 
folder and opined that the veteran's Type 2 diabetes mellitus 

appeared too late in his clinical course 
to make a significant debilitating effect 
on its outcome.  The basic problem of his 
cardiac condition, coronary 
arteriosclerosis[,] was already far 
advanced and well established by the time 
diabetes was first diagnosed four months 
prior to his demise.

In my opinion, it is not as likely as not 
that this [veteran's] diabetes 
substantially or materially contributed 
to this [veteran's] death.  Diabetes was 
present according to the record for too 
short period of time prior to his death 
to have had a significant debilitating 
effect rendering the veteran less capable 
of existing effects of fatal disease or 
accelerating his death.

Pursuant to the Board's referral of this case for a VHA 
medical opinion, a VA cardiologist reviewed the veteran's 
claims folder in August 2005, including the service medical 
records, and answered the following question posed by the 
Board:

1.  Whether it is at least as likely as 
not that a service connected disability 
(amputation of the left lower knee and/or 
multiple shell fragments over the left 
hemithorax) caused, or substantially or 
materially contributed to the veteran's 
hypertension; and 
2.  Whether it is as least as likely as 
not that a service connected disability 
caused (or aggravated) the veteran's 
fatal cardiovascular diseases, including 
myocardial infarction and hypertension.  

In answer to these questions, the VA cardiologist opined:

It is very unlikely that a BKA [below 
knee amputation] or chest wall injury 
would have contributed to the development 
of systemic hypertension. . . . It is 
also very unlikely that the [veteran's] 
service connected disability would have 
any contributory effect on fatal 
cardiovascular diseases including 
hypertension and myocardial infarction. . 
. . 

There is no relationship between an 
injury like the one described above and 
development of cardiovascular disease 
such as CAD and systemic hypertension.  I 
have reviewed of [sic] the literature and 
could not find significant evidence of 
such relationship.  Very rarely, if [a] 
patient has bilateral above knee 
amputation or quite debilitating injury 
and became very immobile and adopt[ed] a 
sedentary life style, this could unmask 
an underlying risk factors [sic] and 
aggravate an ongoing disease such as 
atherosclerosis and hypertension.  Having 
a below knee amputation usually leave[s] 
the patient somewhat active and able to 
maintain a healthier life style.



Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and certain disabilities, including cardiovascular 
disease and diabetes mellitus, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, among them 
as pertinent here diabetes mellitus, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  To warrant service connection for a veteran so 
exposed, Type 2 diabetes must be manifest to a compensable 
degree at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).


Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of death was ventricular cardiac insufficiency and 
myocardial infarction.  His service medical records are 
negative for evidence of cardiovascular disability of any 
kind.  In addition, the contemporaneous medical evidence of 
record is negative for the presence of any cardiovascular 
disability until many years after the veteran's military 
service.  

Moreover, following a review of the veteran's claims folder 
in August 2005, a VHA physician opined that there was no 
evidence that the veteran's service-connected disabilities 
(to include a below the knee amputation and residuals of 
shell fragment wounds) caused or contributed to the veteran's 
hypertension, nor was there any evidence that his service-
connected disabilities (to include a below the knee 
amputation and residuals of shell fragment wounds) caused or 
contributed to his fatal cardiovascular diseases.  The VHA 
physician specified reasons for those conclusions, as noted 
above.

Regarding the diagnosis of diabetes mellitus, as the veteran 
served in Vietnam during the Vietnam era, he is presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Type 2 diabetes mellitus is one of the diseases 
listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange.  Thus, even though it was not so established 
during his lifetime, his diabetes mellitus is considered 
service connected.  However, there is no competent evidence 
linking the veteran's diabetes mellitus to the diseases that 
caused the veteran's death.  In January 2005, a VA physician 
opined that the veteran's diabetes mellitus appeared too late 
in the veteran's clinical course (four months before his 
death) to make a significant debilitating effect on its 
outcome.  It was the physician's opinion that the veteran's 
heart disease was already too far advanced; therefore, it is 
likely that the veteran's diabetes substantially or 
materially contributed to his death.  The VA physician 
specified reasons for those conclusions, as noted above.

The Board notes that the record does not contain any medical 
opinion favorable to the appellant's claim.  There is no 
evidence that the veteran's service connected disabilities 
contributed to cause, or hastened, his death.  38 C.F.R. 
§ 3.312 (c)(4) provides that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Here, the veteran's cardiovascular disease clearly 
was such an overwhelming primary cause.  The veteran's 
service-connected disabilities, to include his below the knee 
amputation as alleged by the appellant, did not affect a 
vital organ, were not progressive or debilitating in nature, 
and cannot be found to have accelerated his death.

As the preponderance of the evidence is against this claim, 
it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


